Citation Nr: 0843978	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  04-28 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service-connected hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to June 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan, which granted service connection 
for hepatitis C and assigned an initial noncompensable rating 
effective April 26, 2000.  Thereafter, the veteran appealed 
with respect to the initially assigned rating.  

While his appeal was pending, a September 2003 Decision 
Review Officer decision assigned a 10 percent rating 
evaluation, also effective April 26, 2000.  However, although 
the veteran has been assigned a higher rating, it is still 
less than the maximum benefit available; therefore, his 
appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).


FINDINGS OF FACT

1. Prior to July 2, 2001, the veteran's hepatitis C resulted 
in demonstrable tenderness of the liver upon palpation, 
slightly elevated liver function tests, and periods of 
nausea.
 
2. From July 2, 2001 onward, the veteran's hepatitis C was 
manifested by slightly elevated liver function tests, without 
gastrointestinal distress, fatigue, malaise, hepatomegaly, 
incapacitation, or abdominal tenderness.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
service-connected hepatitis C have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7345 
(2000), Diagnostic Code 7354 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must also be provided before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claims for VA benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, the Board notes 
that initial rating claims are generally considered to be 
"downstream" issues from the original grant of benefits.  
VA's General Counsel issued an advisory opinion holding that 
separate notice of VA's duty to assist the veteran and of his 
concomitant responsibilities in the development of his claim 
involving such downstream issues is not required when the 
veteran was provided adequate VCAA notice following receipt 
of the original claim.  See VAOPGCPREC 8-2003. 

Nevertheless, the Court of Appeals for Veterans Claims 
(Court), in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  In this case, the veteran was not provided with 
a VCAA notification letter prior to the initial unfavorable 
rating decision issued in June 2002.  The only VCAA letter 
was sent in August 2007. 

Initially, the Board notes that, in Pelegrini, the Court held 
that VA must request that the claimant provide any evidence 
in his possession that pertains to the claim based upon the 
contents of 38 C.F.R. § 3.159(b).  18 Vet. App. 112, 120-21 
(2004).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to no longer state that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim (the fourth element of 
notice as required under Pelegrini) effective May 30, 2008).  
Thus, any error related to this element is harmless.  

In reviewing the claims file, the Board observes that the 
VCAA notice issued in August 2007 was fully compliant with 
the VCAA by informing the veteran that he must show that his 
service-connected disability had increased in severity, of 
how VA would assist him in developing his claim, and of his 
and VA's obligations in providing such evidence for 
consideration.  The Board notes that no duty to assist arises 
upon receipt of a Notice of Disagreement.  38 C.F.R. § 
3.159(b)(3); see 73 Fed. Reg. 23353 (adding paragraph (3) 
under § 3.159(b).  However, failure to provide pre-
adjudicative notice of any VCAA elements is presumed to 
create prejudicial error.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 892 
(Fed. Cir. 2007).  The Secretary has the burden to show that 
this error was not prejudicial to the veteran.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

Additionally, an SOC or SSOC constitute "readjudication 
decisions" that comply with all due process requirements if 
preceded by adequate VCAA notice.  See Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).  Therefore, as a matter of 
law, providing the veteran with VCAA-compliant notice prior 
to a readjudication "cures" any timing problem resulting 
from any deficiency in notice content or the lack of notice 
prior to an initial adjudication.  See id., citing Mayfield, 
444 F.3d at 1328.  In the present case, the August 2007 
letter fully met the criteria for VCAA notice, including 
providing notice of the evidence necessary to substantiate a 
disability rating and effective date, and this notice was 
followed by an SSOC in October 2008.  

Therefore, the Board finds that the defect with regard to the 
timing of notice was cured by subsequent readjudication.  
Additionally, throughout the claims process, the veteran has 
had a meaningful opportunity to participate effectively in 
the development of the claim.  Moreover, the veteran has not 
demonstrated how any defective notice has prejudiced him in 
the essential fairness of the adjudication.  See Goodwin v. 
Peake, 22 Vet. App. 128 (2008) (where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements), citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 
(2007). Thus, the Board finds that there has been no 
prejudice to the veteran, and any defect in the timing of the 
notice has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (specifically declining to address harmless error 
doctrine), on remand, 20 Vet. App. 537 (2006) (discussing 
Board's ability to consider "harmless error"); see also 
Dingess/Hartman; cf. Locklear v. Nicholson, 20 Vet. App. 410, 
415-16 (2006) (duty to notify does not extend in perpetuity 
or impose duty on VA to provide notice on receipt of every 
piece of evidence or information). 

The Board acknowledges that a recent Court decision held that 
there are specific requirements for VCAA notices in increased 
rating claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  However, the Board determines that these 
requirements do not apply to initial rating claims, such as 
the one now before the Board.  Initially, the Board notes 
that Vazquez-Flores was an appeal of an increased rating 
claim, not an initial rating claim.  More importantly, the 
Court's decision distinguishes the notice requirements 
therein defined from the notice required for initial rating 
claims.  Specifically, the Court, after outlining the notice 
requirements for increased rating claims, states that the 
notice in an increased rating claim must also provide 
examples of the medical and lay evidence that are relevant to 
establishing entitlement to increased compensation, "[a]s 
with proper notice for an initial disability rating."  Id. 
at 43.  Thus, the Board concludes that the Court intended the 
requirements outlined in its decision to apply only to 
increased rating claims, and these requirements are not 
applicable to the instant claim.  Based on the above 
analysis, the notice requirements for an initial rating claim 
have been met.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and affording him 
with a VA examination.  The veteran's service treatment 
records, VA treatment records, and the reports of April 2001 
and August 2007 VA examinations were reviewed by both the AOJ 
and the Board in connection with adjudication of his claim.  
The veteran has not identified any additional, relevant 
records that VA needs to obtain for an equitable disposition 
of his claim. 

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the veteran's service-connected hepatitis C.  
Also, in Fenderson, the Court discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.  
As such, in accordance with Fenderson, the Board has 
considered the propriety of staged ratings in evaluating the 
veteran's service-connected disability.

The veteran's service-connected hepatitis C has been assigned 
an initial 10 percent rating pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7354 (2008).  The veteran contends that his 
symptomology is worse than is contemplated under such initial 
rating, and that a higher rating should, therefore, be 
assigned.  

During the course of the veteran's appeal, the regulations 
pertaining to liver disorders were revised.  Specifically, 38 
C.F.R. § 4.114 was amended and Diagnostic Codes 7311, 7312, 
7343, 7344, and 7345 were revised.  Diagnostic Code 7313 was 
removed, and Diagnostic Codes 7351 and 7354 were added.  
Prior to the July 2, 2001, regulatory change, Diagnostic Code 
7345 was applicable to infectious hepatitis.  Following the 
regulation change, Diagnostic Code 7345 was amended and is 
currently used to rate chronic liver disease without 
cirrhosis, to specifically exclude hepatitis C.  Diagnostic 
Code 7354 (under which the veteran's disability is currently 
rated) now contains criteria for evaluating hepatitis C.

Here, the veteran filed his claim prior to the regulation 
change, in April 2000, but the rating decision granting 
service connection for hepatitis C and assigning the initial 
evaluation was issued in June 2002 after the regulation 
change.  Accordingly, the veteran's disability was rated 
under DC 7354 at all times during the appeal period.

Even so, the Board will evaluate the veteran's claim under 
both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version would accord him the highest rating.  
According to VAOPGCPREC 7-2003, in Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) overruled 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.

However, none of the above cases or General Counsel Opinion 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.114 to the 
period on or after the effective dates of the new 
regulations.

In determining whether the veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased 
rating is warranted under the "old" criteria at any time; 
and (2) whether an increased rating is warranted under the 
"new" criteria for hepatitis C at any time on or after July 
2, 2001.  The effective date of any rating assigned under the 
revised schedular criteria may not be earlier than the 
effective date of that change; the Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. 
§ 5110(g) (West 2002) (where compensation is awarded pursuant 
to any Act or administrative issue, the effective date of 
such award or increase shall be fixed in accordance with the 
facts found but shall not be earlier than the effective date 
of the Act or administrative issue).

Here, the veteran's hepatitis C is currently rated as 10 
percent disabling, effective April 26, 2000.  Under the 
former criteria, a 10 percent evaluation under code 7345 
required that the disease be productive of demonstrable liver 
damage with mild gastrointestinal disturbance.  A 30 percent 
evaluation was warranted for minimal liver damage with 
associated fatigue, anxiety, and gastrointestinal disturbance 
of lesser degree and frequency than required for a 60 percent 
evaluation, but necessitating dietary restriction or other 
therapeutic measures.  A 60 percent evaluation required 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.  
Finally, a 100 percent rating under this code was warranted 
when the disease was productive of marked liver damage 
manifested by liver function tests and marked 
gastrointestinal symptoms, or with episodes of several weeks 
duration, aggregating three or more a year, and accompanied 
by disabling symptoms requiring rest therapy.

The revised regulations incorporated a new Diagnostic Code 
7354, which specifically governs the evaluation of hepatitis 
C (as well as non-A, non-B hepatitis).  Pursuant to this 
regulation, a 10 percent rating requires that the disease be 
productive of intermittent fatigue, malaise, and anorexia, 
or; incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week but less than two weeks during the past twelve-month 
period.  A 20 percent rating is warranted if the hepatitis C 
is productive of daily fatigue, malaise, and anorexia 
(without weight loss or hepatomegaly), requiring dietary 
restriction or continuous medication, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least two weeks, but less 
than four weeks, during the past twelve-month period.  A 40 
percent evaluation is in order in cases of daily fatigue, 
malaise, and anorexia, accompanied by minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
twelve-month period.  A 60 percent rating requires daily 
fatigue, malaise and anorexia with substantial weight loss 
(or other indication of malnutrition) and hepatomegaly; or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks, during the past twelve- month period, but not 
occurring constantly.  Finally, a 100 percent rating requires 
near constant debilitating symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain.

In addition, a note following the rating criteria provides 
that, for purposes of evaluating conditions under diagnostic 
code 7354, an "incapacitating episode" means a period of 
acute signs and symptoms severe enough to require bed rest 
and treatment by a physician.

Prior to July 2, 2001

As stated above, service connection for hepatitis C was 
granted in a June 2002 rating decision and assigned a non-
compensable evaluation, effective April 26, 2000.  
Thereafter, a rating of 10 percent was assigned, also 
effective April 26, 2000.  Prior to July 2, 2001, hepatitis-C 
was rated under DC 7345 for liver disorders.

In order to be entitled to a rating in excess of 10 percent 
under code 7345, the medical evidence would have to show at 
least some demonstrable liver damage with gastrointestinal 
disturbance.  See 38 C.F.R. § 4.114, DC 7345 (2000).

At an April 2001 VA examination, the examiner observed that 
the veteran's liver was slightly tender.  SGOT and SGPT liver 
function tests were slightly elevated.  The veteran reported 
that he frequently felt tired and sluggish with periods of 
nausea.  He denied abdominal pain and vomiting, and bowel 
movements were unremarkable.  

Based on these findings, the Board determines that a rating 
in excess of 10 percent is not warranted for the veteran's 
hepatitis C prior to July 2, 2001.  Specifically, the 
tenderness of the liver and slightly elevated liver enzymes 
indicates that there was some degree of liver damage; 
however, although the veteran reported fatigue and nausea, 
there was no evidence that he had gastrointestinal 
disturbance requiring change in diet or medication.  
Moreover, a January 2001 VA treatment record indicates that 
the veteran was asymptomatic.  Thus, the medical evidence 
reveals, at worst, demonstrable liver damage (slight 
tenderness and slightly elevated liver enzymes) and mild 
gastrointestinal disturbance (periods of nausea).  These 
symptoms were deemed 10 percent disabling prior to July 2, 
2001.  Accordingly, a rating in excess of 10 percent for 
service-connected hepatitis C prior to July 1, 2001 is not 
warranted.     

From July 2, 2001 onward

The veteran's service-connected hepatitis C was assigned a 10 
percent rating evaluation, effective April 26, 2000, and the 
rating was continued throughout the appeal period.  The 
remaining question is whether the veteran is entitled to a 
rating in excess of 10 percent at any time after July 2, 
2001, under either the old or new criteria.  As discussed 
below, the Board again concludes that a higher rating is not 
warranted.

VA treatment records reflect that the veteran was seen for 
treatment for hepatitis C until June 2003, at which time 
treatment was discontinued.  These treatment records do not 
address the symptoms considered in rating hepatitis C under 
the new criteria.  However, the Board does notes that a March 
2003 record shows that the abdomen was soft and non-tender, 
and reports July 2002 liver function tests showing decreased 
SGOT and increased SGPT values.  

A VA examination was performed in September 2008.  The 
veteran indicated being fatigued for a long time, but 
identified the cause, at least in part, to be sleep apnea.  
He denied nausea and reported vomiting only once due to 
heartburn.  The veteran also indicated that he had no malaise 
or appetite change, although he stated he was trying to lose 
weight.  The examination report reveals that an April 2008 
ultrasound showed a normal liver.  The examiner reported that 
there had been no incapacitating episodes or dietary 
restriction.  There is no other relevant medical evidence of 
record to demonstrate symptoms not consistent with those 
reported at this examination.

Thus, based on the above, the Board determines that a rating 
in excess of 10 percent for service-connected hepatitis C is 
not warranted from July 2, 2001 onward under either the old 
or new criteria.  With regard to the old criteria, the 
evidence reflects that the veteran's liver was nontender and 
that liver function tests revealed lower enzyme values; 
moreover, an ultrasound of the liver was normal.  Further, 
the gastrointestinal distress reported was apparently 
unrelated to hepatitis C.  Thus, the evidence does not 
demonstrate that there had been an increase in severity of 
the veteran's liver disease or gastrointestinal symptoms 
after July 2, 2001 to warrant a rating in excess of 10 
percent under the old criteria.  

Under the new criteria, the Board observes that the veteran 
denied the symptoms relevant to a rating in excess of 10 
percent, i.e., malaise, incapacitating episodes, dietary 
restrictions.  The fatigue and gastrointestinal difficulties 
he reported were stated to be unrelated to his hepatitis C.  
Hepatomegaly was not revealed by the clinical examination.  
Thus, the competent medical evidence also does not support a 
rating in excess of 10 percent under the new criteria.  

The Board has considered the veteran's own statements 
regarding the claimed severity of his service-connected 
hepatitis C.  Laypersons are competent to speak to 
symptomology when the symptoms are readily observable.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  However, although the 
veteran may report his symptoms, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the question of the severity of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).   

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2008), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, a review of the record fails to 
reveal any additional functional impairment associated with 
the veteran's hepatitis C so as to warrant application of 
alternate rating codes.   

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claim of entitlement to a rating in 
excess of 10 percent for service-connected hepatitis C.  
Therefore, his claim must be denied.

The Board recognizes that the question of an extraschedular 
rating is a component of a claim for an increased rating.  
Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996).  An extra-schedular 
disability rating is warranted if the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that application of the regular 
schedular standards would be impracticable.  38 C.F.R. § 
3.321(b)(1) (2007).  The Board finds no evidence that the 
veteran's service-connected disability presents such an 
unusual or exceptional disability picture at any time so as 
to require consideration of an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  There 
is no indication that the veteran has been repeatedly 
hospitalized or incapacitated by his service-connected 
hepatitis C to suggest that his disability is more severe 
than addressed by VA's Rating Schedule.  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155 (West 
2002).  Generally, the degrees of disability specified in the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Consequently, the Board 
concludes that referral of this case for consideration of an 
extra-schedular rating is not warranted.  Bagwell; Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996).


ORDER

An initial rating in excess of 10 percent for service-
connected hepatitis C is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


